 METROPOLITANAUTOPARTS, INCORPORATED401by the insertion therein, and in Appendix A attached thereto, of thename "BennieDiRito" immediately after the names "William Cole,""George Hopkins," and "Harry Taylor," wherever theyappear insaid Orderand Appendix A.MEMBERS STYLES and PETERSONtook no partin the consideration ofthe- aboveSupplemental Decision aid OrderMETROPOLITANAUTOPARTS,INCORPORATEDandLOCAL 841, INTERNA-TIONAL BROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERSOF AMERICA,AFL, AND LODGE 1898,DISTRICT 48, IN-TERNATIONAL ASSOCIATIONOF MACHINISTS,AFL, PETITIONER.CaseNo. 1-RC-2664.May 29, 1952Decision and OrderPursuant to a stipulation for certification upon consent election bythe Employer and Petitioner, an election was held under the directionof the Regional Director on March 13, 1952.At the close of the elec-tion, the tally of ballots showed that of approximately 14 eligiblevoters,13 cast valid ballots, of which 4 voted for the Petitioner, 9against the Petitioner, and 2 were challenged.The Petitioner filedtimely objections to conduct affecting results of the election.The, Regional Director caused an investigationto be made of thePetitioner's objections, and on April 8, 1952, issued his report in whichhe found merit in the Petitioner's objections and recommended thatthe election be set aside.Thereafter, the Employer duly filed excep-tions to the Regional Director's report.Upon the entire record in this case,,the Board'finds :The Petitioner objected to the election on the ground that the Em-ployer interfered with the election by makingan antiunion speech oncompany time and property while denying the Petitioneran equalopportunity to address the employees.The Regional Director's investigation disclosedthe following facts :On March 7, 1952, the Petitioner mailed to the Employera regis-tered letter which stated, among other things, thatas an election wasscheduled for March 13,1952,... we are hereby demanding that, in the event the Companyaddresses these employees on Company time and property, we begranted the same privileges.Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel(Chairman Herzog and Members Styles and Peterson].99 NLRB No. 73. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis letter was received by the Employer on March 10, 1952, but noreply was made thereto.On March 11, 1952, at about 5 p. m., the Employer's president,Fuller, addressed all eligible employees on the issues involved in theelection, pointing out that unionization was unnecessary in view of theadvantages the employees had enjoyed without a union.Although we find nothing coercive in the contents of Fuller's speech,we do find, as, did the Regional Director, that the Employer inter-fered with the election after utilizing company time and property to,campaign against the union by denying the union an opportunity toreply under the same circumstances.As the Board has recently held,the critical question in this type of case is whether the circumstanceswere such that only by granting the Union's request for use of thesame forum could the employees have a reasonable opportunity tohear both sides of the issue on which they were about to vote 2On thebasis of the above facts, including particularly the timing of the Em-ployer's speech,3 we are satisfied that the question must be answered inthe affirmative in this case.Moreover, we find, contrary to the Employer's contention that thefact that the Petitioner conducted an extensive preelection campaignby distribution of circulars and by conversations with employees doesnot preclude a finding of interference.The Board has, under com-parable circumstances, rejected a similar contention.4Accordingly, we find that the Employer interfered with the em-ployees' freedom of choice in the selection of a bargaining representa-tive, and shall order that the election of March 13, 1952, be set aside.We shall direct the Regional Director to conduct a new election atsuch time as he deems appropriate.OrderIT Is HEREBY ORDERED that the election of March 13, 1952, be, and ithereby is, set aside.IT IS FURTHER ORDERED that this proceeding be remanded to' theRegional Director for the Region in which this case was heardfor the purpose of conducting a new election at such time as he deemsthe circumstances permit a free choice of a bargaining representative.2Bernardin Bottle Cap Company,97 NLRB 1559;Belknap Hardware&ManufacturingCompany,98NLRB484;BiltmoreManufacturingCompany,97 NLRB905;Bonwit-Teller,Inc.,96 NLRB 608.8As inBernardin Bottle Cap Company, supra,the Employer received the Petitioner'sletter requestingan opportunityto address the employees a day before the Employer madethe speechbut didnot answer it.Great Atlantic& Pacific TeaCompany,97NLRB 936.N